—In an action to recover damages for legal malpractice, the plaintiff appeals from (1) an order of the Supreme Court, Nassau County (Cozzens, J.), dated March 30, 1999, which, upon reargument and renewal, granted the motion of the defendant Donnalynn Darling for summary judgment dismissing the complaint insofar as asserted against her, and (2) a judgment of the same court, dated April 16, 1999, dismissing the complaint insofar as asserted against the defendant Donnalynn Darling.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the order must be dismissed because the *627right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
After the respondent made out a prima facie case for summary judgment, the appellant failed to produce evidence sufficient to raise a triable issue of fact as to the existence of an attorney-client relationship (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). S. Miller, J. P., Friedmann, Krausman and Luciano, JJ., concur.